      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 1 of 11




Robert E. Aycock (#8878)
William B. Chadwick (#16416)
PIA ANDERSON MOSS HOYT, LLC
136 E. South Temple, Suite 1900, SLC, UT 84111
Phone: (801) 350-9000
raycock@pamhlaw.com
wchadwick@pamhlaw.com

Attorneys for Plaintiff ComicBookMovie.com

                           IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF UTAH

 BEST LITTLE SITES, LLC, a Utah limited
 liability company, d/b/a
 COMICBOOKMOVIE.COM,                             PLAINTIFFS’ ANSWER TO
                                                    COUNTERCLAIM
            Plaintiff,

 v.                                                  Case No. 2:19-cv-00319

                                                 Magistrate Judge: Dustin B. Pead
 GREAT BOWERY, INC., d/b/a TRUNK
 ARCHIVE,

           Defendant.


 GREAT BOWERY, d/b/a TRUNK ARCHIVE,

            Counterclaim Plaintiff,

 v.

 BEST LITTLE SITES, d/b/a
 COMICBOOKMOVIE.COM, and DOES 1
 through 10, inclusive,

            Counterclaim Defendants.




                                             1
      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 2 of 11




       Plaintiff and Counterclaim Defendants Best Little Sites, d/b/a ComicBookMovie.com

(“CBM”), by its attorneys, hereby answers the allegations set forth in the Counterclaim and asserts its

affirmative defenses. Respondent denies each allegation in the Petition unless expressly admitted.

       1.      Paragraph 1 does not set forth any allegation that requires a response.

       2.      Admitted.

       3.      Admitted.

       4.      Denied.

       5.      Paragraph 5 does not set forth any allegation that requires a response.

       6.      Admitted.

       7.      Admitted.

       8.      Admitted.

       9.      Admitted.

                                   FACTUAL BACKGROUND

                                           Trunk Archive

       10.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 10 of the Counterclaim and therefore, denies the same.

       11.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 11 of the Counterclaim and therefore, denies the same.

       12.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 12 of the Counterclaim and therefore, denies the same.

       13.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 13 of the Counterclaim and therefore, denies the same.



                                                  2
      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 3 of 11




       14.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 14 of the Counterclaim and therefore, denies the same.

       15.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 15 of the Counterclaim and therefore, denies the same.

       16.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 16 of the Counterclaim and therefore, denies the same, except

that paragraph 16 refers to Exhibit A.

       17.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 17 of the Counterclaim and therefore, denies the same.

       18.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 18 of the Counterclaim and therefore, denies the same.

       19.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 19 of the Counterclaim and therefore, denies the same.

       20.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 20 of the Counterclaim and therefore, denies the same.

       21.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 21 of the Counterclaim and therefore, denies the same.

                                   www.ComicBookMovie.com

       22.     Admitted.

       23.     Admitted.

       24.     Denied.

       25.     Admitted.



                                                 3
      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 4 of 11




       26.     Admitted.

       27.     Admitted

       28.     Denied.

       29.     Denied.

       30.     Admitted.

       31.     Admitted.

       32.     Denied.

       33.     Paragraph 33 does not set forth any allegation that requires a response.

       34.     Admitted.

       35.     Denied.

                              CBM’s Allegedly Infringing Conduct

       36.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 36 of the Counterclaim and therefore, denies the same.

       37.     Admitted in part but denied that the article is an “infringing” article.

       38.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 38 of the Counterclaim and therefore, denies the same.

       39.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 39 of the Counterclaim and therefore, denies the same.

       40.     Admitted.

       41.     Admitted.

       42.     Admitted.




                                                   4
      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 5 of 11




        43.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 43 of the Counterclaim and therefore, denies the same.

        44.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 44 of the Counterclaim and therefore, denies the same, except

that the Counterclaim refers to Exhibit H.

        45.     Denied.

        46.     Denied.

        47.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 47 of the Counterclaim and therefore, denies the same.

        48.     Denied.

        49.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 49 of the Counterclaim and therefore, denies the same.

        50.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 50 of the Counterclaim and therefore, denies the same, except

that the Counterclaim refers to Exhibit I.

        51.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 51 of the Counterclaim and therefore, denies the same.




                                                  5
      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 6 of 11




                                  FIRST COUNTERCLAIM
                              COPYRIGHT INFRINGEMENT
                                     17 U.S.C. § 101 et seq.
        52.     CBM incorporates by reference all of the above paragraphs of this Answer as though

fully stated herein.

        53.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 53 of the Counterclaim and therefore, denies the same.

        54.     CBM is without information or knowledge sufficient to form a belief as to the truth of

the allegations contained in paragraph 54 of the Counterclaim and therefore, denies the same.

        55.     Denied.

        56.     Denied.

        57.     Denied.

        58.     Denied.

        59.     Denied.

        60.     Denied.



                                     PRAYER FOR RELIEF

        1.      Denied,

        2.      Denied.

        3.      Denied.

        4.      Denied.

        5.      Denied.

        6.      Denied.

        7.      Denied.


                                                  6
      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 7 of 11




                                    AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       1.      Except as expressly admitted herein above, CBM denies generally and specifically,

each and every allegation set forth in the Counterclaim, including all allegations contained in the

separate Prayer for Relief and any of the underlying factual assumptions or assertions made in any

allegation that is hereby denied.

                             SECOND AFFIRMATIVE DEFENSE

       2.      Trunk Archive failed to state cognizable claims for which relief can be granted and

its claims should be dismissed for that reason.

                              THIRD AFFIRMATIVE DEFENSE

       3.      Some or all of Trunk Archive’s asserted claims are barred because there is no

damage which stems directly or indirectly from any conduct complained of in the Counterclaim.

                             FOURTH AFFIRMATIVE DEFENSE

       4.      Some or all of Trunk Archive’s asserted claims are barred because they run contrary

to public policy.

                              FIFTH AFFIRMATIVE DEFENSE

       5.      Some or all of Trunk Archive’s asserted claims are barred by Trunk Archive’s

failure to mitigate damages (should any damages exist).

                              SIXTH AFFIRMATIVE DEFENSE

       6.      Some or all of Trunk Archive’s asserted claims are barred by the DMCA Safe

Harbor because CBM is a service provider immune from monetary liability and injunctive relief.



                                                  7
       Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 8 of 11




                            SEVENTH AFFIRMATIVE DEFENSE

        7.     Some or all of Trunk Archive’s asserted claims are barred by the DMCA Safe

Harbor because the photographs at issue were posted at the direction of a user.

                             EIGHTH AFFIRMATIVE DEFENSE

        8.     Some or all of Trunk Archive’s asserted claims are barred because CBM did not

have actual knowledge of the alleged infringement of knowledge of facts or circumstances from

which infringing activity is apparent.

                              NINTH AFFIRMATIVE DEFENSE

        9.     Some or all of Trunk Archive’s asserted claims are barred because CBM acted

expeditiously to remove and/or disable access to the photographs at issue upon obtaining

knowledge or awareness of the alleged infringement.

                             TENTH AFFIRMATIVE DEFENSE

        10.    Some or all of Trunk Archive’s asserted claims are barred because Trunk Archive

did not submit a compliant DMCA take-down notice in connection to the photographs at issue.

                           ELEVENTH AFFIRMATIVE DEFENSE

        11.    Some or all of Trunk Archive’s asserted claims are barred because the photographs

at issue were not stored and/or did not reside on a system or network controlled or operated by

CBM.

                           TWELFTH AFFIRMATIVE DEFENSE

        12.    Some or all of Trunk Archive’s asserted claims are barred because the alleged

damages, if any, were proximately caused by act or omissions, negligence, or intentional acts by

third parties over whom CBM had no control or right of control or, if CBM had any right of control,



                                                8
      Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 9 of 11




were acting beyond the scope of any relationship with CBM, or such damages were caused by

conditions or events over which CBM had no control or right of control.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       13.       Some or all of Trunk Archive’s asserted claims are barred because of Plaintiff’s

own bad faith or unlawful actions.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       14.       Some or all of Trunk Archive’s asserted claims are barred under the doctrine of

unjust enrichment.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       15.       Some or all of Trunk Archive’s asserted claims are barred because by the doctrine

of avoidable consequences.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       16.       Some or all of Trunk Archive’s asserted claims are barred under the doctrine of

unclean hands.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       17.       Some or all of Trunk Archive’s asserted claims are barred because CBM acted in

good faith and was justified in each of its actions.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

       18.       Some or all of Trunk Archive’s asserted claims are barred because Trunk Archive

inflicted its own harm and through its acts or omissions was the sole cause or the proximate cause

of the damages complained thereof.




                                                  9
     Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 10 of 11




                               RESERVATION OF DEFENSES

       19.     CBM hereby reserves its right to add any further affirmative defenses that may

come to fruition as a result of discovery.



DATED: August 2, 2019

                                             PIA ANDERSON MOSS HOYT


                                             /s/ Robert E. Aycock
                                             Robert E. Aycock
                                             William B. Chadwick

                                             Attorneys for Plaintiff and Counterclaim Defendant
                                             ComicBookMovie.com




                                               10
     Case 2:19-cv-00319-CW-CMR Document 17 Filed 08/02/19 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I hereby certify that an original copy of the foregoing ANSWER TO COUNTERCLAIM

was transmitted online on August 2, 2019 through the Court’s website and was served through the

Court’s CM/ECF notification system by email on counsel of record.


                                                   /s/ William B. Chadwick




                                              11
